Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 200448085 to Byun.    As to claim 1, Byun discloses, Figs. 1, 2, 4, 5 and 8 for example, a panel-frame assembly 100 including:
a frame 10, 21 including:
a first structural member 1, 22 having opposing first and second ends; and
a second structural member 1, 25 having opposing first and second ends, the first and second structural members being connected to one another at a junction formed between the first ends of the first and second structural members, the first ends of the first and second structural members being positioned at an angle relative to one another; and
a first corner reinforcement bracket 26 secured to the junction;
a top panel 50 supported on the frame of the panel-frame assembly; and
a concrete slab supported on the top panel.
Claim 3. The first corner reinforcement bracket 26 has a height that extends from an upper end section of the frame to a lower end section of the frame.
Claim 4. The first corner reinforcement bracket 26 includes a pair of first and second panel sections 61, 62 merged with one another to form a ninety-degree angle therebetween.
Claim 9. The first corner reinforcement bracket 26 is in flush engagement with an inner-facing side of each of the first ends of the first and second structural members.
Claim 10. The frame includes:
	a third structural member 1, 24 positioned parallel with the first structural member 1, 22 and having opposing first and second ends, the first end of the third structural member connected to the second end of the second structural member; and
	a fourth structural member 1, 27 positioned parallel with the second structural member 1, 25 and having opposing first and second ends, the first end of the fourth structural member being connected to the second end of the first structural member and the second end of the fourth structural member being connected to the second end of the third structural member.
Claim 11. Byun further discloses
	a second comer reinforcement bracket 26 secured to a junction between the second end of the second structural member and the first end of the third structural member;
	a third corer reinforcement bracket 26 secured to a junction between the second end of the third structural member and the second end of the fourth structural member; and
	a fourth corner reinforcement bracket 26 secured to a junction between the second end of the first structural member and the first end of the fourth structural member, (Figs. 1-5).
Claim 12. Byun further comprises a plurality of cross-frame members 11, 28 extending between the first and third structural members.

Claim(s) 1, 3, 4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 20150116373 to Kim et al.    As to claim 1, Kim et al. discloses, Figs. 1, 2, 4, 5, 7, 8, 15, 17 and 18 for example, a panel-frame assembly 100, 200 including:
a frame 101, 201 including:
a first structural member 102, 202 having opposing first and second ends; and
a second structural member 102, 202 having opposing first and second ends, the first and second structural members being connected to one another at a junction formed between the first ends of the first and second structural members, the first ends of the first and second structural members being positioned at an angle relative to one another; and
a first corner reinforcement bracket 140/145 secured to the junction;
a top panel 150 supported on the frame of the panel-frame assembly; and
a concrete slab supported on the top panel.
Claim 3. The first corner reinforcement bracket 140/145 has a height that extends from an upper end section of the frame to a lower end section of the frame.
Claim 4. The first corner reinforcement bracket 140/145 includes a pair of first and second panel sections merged with one another to form a ninety-degree angle therebetween.
Claim 9. The first corner reinforcement bracket 140 is in flush engagement with an inner-facing side of each of the first ends of the first and second structural members.
Claim 10. The frame includes:
	a third structural member 102, 202 positioned parallel with the first structural member 102, 202 and having opposing first and second ends, the first end of the third structural member connected to the second end of the second structural member; and
	a fourth structural member 102, 202 positioned parallel with the second structural member 102, 202 and having opposing first and second ends, the first end of the fourth structural member being connected to the second end of the first structural member and the second end of the fourth structural member being connected to the second end of the third structural member.
Claim 11. Kim et al. further discloses
	a second comer reinforcement bracket 140/145 secured to a junction between the second end of the second structural member and the first end of the third structural member;
	a third corer reinforcement bracket 140/145 secured to a junction between the second end of the third structural member and the second end of the fourth structural member; and
	a fourth corner reinforcement bracket 140/145 secured to a junction between the second end of the first structural member and the first end of the fourth structural member, (Figs. 6 and 17).
Claim 12. Kim et al. further comprises a plurality of cross-frame members 110, 210 extending between the first and third structural members.

Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 102015223764 to Schneider.    As to claim 1, Schneider et al. discloses, Figs. 2d, 2e, 2f, 2h 2i and 2j for example, a panel-frame assembly 100 including:
a frame 12 including:
a first structural member 16a having opposing first and second ends; and
a second structural member 16b having opposing first and second ends, the first and second structural members being connected to one another at a junction formed between the first ends of the first and second structural members, the first ends of the first and second structural members being positioned at an angle relative to one another; and
a first corner reinforcement bracket 26a secured to the junction;
a top panel 54 supported on the frame of the panel-frame assembly; and
a concrete slab supported on the top panel.
Claim 2. The first corner reinforcement bracket 26a is L-shaped and devoid of fastener holes.
Claim 3. The first corner reinforcement bracket 26a has a height that extends from an upper end section of the frame to a lower end section of the frame.
Claim 4. The first corner reinforcement bracket 26a includes a pair of first and second panel sections merged with one another to form a ninety-degree angle therebetween, (first panel where lead line of 40 touches).
Claim 10. The frame includes:
	a third structural member 16c positioned parallel with the first structural member 16a and having opposing first and second ends, the first end of the third structural member connected to the second end of the second structural member 16b; and
	a fourth structural member 16d positioned parallel with the second structural member 16b and having opposing first and second ends, the first end of the fourth structural member being connected to the second end of the first structural 16a member and the second end of the fourth structural member being connected to the second end of the third structural member 16c.
Claim 11. Schneider further discloses
	a second comer reinforcement bracket 26a secured to a junction between the second end of the second structural member and the first end of the third structural member;
	a third corer reinforcement bracket 26a secured to a junction between the second end of the third structural member and the second end of the fourth structural member; and
	a fourth corner reinforcement bracket 26a secured to a junction between the second end of the first structural member and the first end of the fourth structural member, (Fig. 2e).
Claim 12. Schneider further comprises a plurality of cross-frame members, (e.g., 20a-20e – shown in Fig. 2e), extending between the first and third structural members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference KR 200448085 to Byun in view of reference DE 102015223764 to Schneider.  
To have utilized the Byun form panel within a horizontal slab forming environment, thus allowing for use to form floors and/or ceilings, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Schneider, (see Fig. 2j of Schneider).

Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference KR 20150116373 to Kim et al. in view of reference DE 102015223764 to Schneider.  
To have utilized the Kim et al. form panel within a horizontal slab forming environment, thus allowing for use to form floors and/or ceilings, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Schneider, (see Fig. 2j of Schneider).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                

MS
November 23, 2022